NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


ALFREDO P. SCALZO and MICHELLE A. )
SCALZO,                           )
                                  )
            Appellants,           )
                                  )
v.                                )               Case No. 2D17-1539
                                  )
THIRD FEDERAL SAVINGS AND LOAN )
ASSOCIATION OF CLEVELAND;         )
LANSBROOK MASTER ASSOCIATION, )
INC.; and JUNIPER BAY HOMEOWNERS )
ASSOCIATION, INC.,                )
                                  )
            Appellees.            )
                                  )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for
Pinellas County; W. Douglas Baird,
Senior Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellants.

Marian Kennady and J. Anthony Van Ness
of Van Ness Law Firm, PLC, Deerfield
Beach, and Morgan L. Weinstein of Van
Ness Law Firm, PLC, Hollywood, for
Appellees Third Federal Savings and Loan
Association of Cleveland.

No appearance for remaining Appellees.
PER CURIAM.

          Affirmed.



SALARIO and ROTHSTEIN-YOUAKIM, JJ., and TIBBALS, WESLEY D., ASSOCIATE
JUDGE, Concur.




                                 -2-